ALLOWANCE
Response to Amendment
The applicant’s amendment filed 01/24/2022 has been entered.

Reasons for Allowance
Claim(s) 1-18 and 20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 1, the prior art taken as a whole does not show nor suggest a retrofittable underwater induction luminaire system, comprising an induction transmitter having a first planar coil, a transmitter coupling structure housing the induction transmitter, wherein the transmitter coupling structure is configured to be received with at least one of an interior of an underwater wall fitting or an interior of an underwater lighting niche, a light module, an induction receiver having a second planar coil to receive an induction signal from the first planar coil, wherein the induction receiver is in electrical communication with the light module, and wherein the induction receiver provides power from the received induction signal to the light module, and a receiver coupling structure housing the induction receiver, the receiver coupling structure being moisture-impervious, wherein the first planar coil of the induction transmitter is configured to be positioned substantially parallel and co-axial with the second planar coil of the induction receiver, and wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as specifically called for the claimed combinations.
The closest prior art, Hutchings (US 2006/0101567 A1), does not include a retrofittable underwater induction luminaire system, wherein the transmitter coupling structure is configured to be received with at least one of an interior of an underwater wall fitting or an interior of an underwater lighting niche, and wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hutchings reference in the manner required by the claims. 
In regard to claim 8, the prior art taken as a whole does not show nor suggest an induction lighting system for use in high-moisture environments, comprising an aquatic body, an induction luminaire, comprising an induction transmitter having a first planar coil, a transmitter coupling structure housing the induction transmitter, a light module, an induction receiver having a second planar coil to receive an induction signal from the first planar coil, wherein the induction receiver is in electrical communication with the light module, and wherein the induction receiver provides power from the received induction signal to the light module, and a receiver coupling structure housing the induction receiver, the receiver coupling structure being moisture-impervious, wherein the first planar coil of the induction transmitter is configured to be positioned substantially parallel and co-axial with the second planar coil of the induction receiver, a power source in electrical communication with the induction luminaire, and at least one of a wall fitting and a lighting niche, located at a wall or floor of the aquatic body, wherein both the first planar coil of the induction transmitter and the second planar coil as specifically called for the claimed combinations.
The closest prior art, Hutchings (US 2006/0101567 A1), does not include at least one of a wall fitting and a lighting niche, located at a wall or floor of the aquatic body, wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hutchings reference in the manner required by the claims. 
In regard to claim 15, the prior art taken as a whole does not show nor suggest an induction system for use in a high-moisture environment, the system comprising an induction receiver having a first planar coil to receive an induction signal from a second planar coil of an induction transmitter, wherein the induction transmitted is located at least partially within an underwater wall fitting or an underwater lighting niche of the high-moisture environment, whereby the first planar coil of the induction receiver is in electrical communication with an electrical load through the second planar coil of the induction transmitter, a moisture-impervious housing structure in which the induction receiver is positioned, the moisture-impervious housing having a sidewall thereof, wherein at least a portion of the induction transmitter having the second planar coil is positionable in substantial contact with the sidewall during transmission and reception of the induction signal, and an electrically powered lighting device connected within the moisture-impervious housing structure, wherein a power supply of the as specifically called for the claimed combinations.
The closest prior art, Hutchings (US 2006/0101567 A1), does not include the induction transmitted is located at least partially within an underwater wall fitting or an underwater lighting niche of the high-moisture environment as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hutchings reference in the manner required by the claims. 
To clarify the record and indicated allowable subject matter, parent application 16/502,748 was allowed based on the implementation of retrofittable apparatus. Spas (i.e. hot-tubs) of a particular generation disposed their underwater illumination sources through holes, or rather as claimed a “wall fitting” or “lighting niche”, in the side wall of the tub. To overcome the inherent problems in compromising the sidewall of an aquatic vessel, the closest prior art Hutchings discloses a water-tight planar induction powered light source whose induction transmitter is formed integrally with the tub sidewall. Hutchings does not teach a retrofittable structure however—further, where a “wall fitting” or “lighting niche” is interpreted from the record as a compromised portion of the spa’s sidewall wall for either fluid intake/exhausts or illumination, it is instantly apparent then that Hutchings does not also teach a wall fitting nor a lighting niche. As such, while claim 1 further recites a “retrofittable” structure in the preamble, which is indeed given weight, both claim 1 and claim 8, as well as in claim 15 are amended on 01/24/2022, below, have a requirement that the induction transmitting and receiver housings are disposed to a degree within either a wall fitting or lighting niche, and this is clearly not taught by Hutchings—the Examiner has no motivation to modify the prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875